Citation Nr: 0622539	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-28 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disability, 
characterized as degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from August 1966 to 
August 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

A hearing before the undersigned sitting at the RO was held 
in February 2006.  A transcript of that hearing is of record. 


FINDING OF FACT

A lower back disability, including degenerative disc disease 
of the lumbar spine, was not exhibited in service and a 
preponderance of the evidence is against a finding that any 
current lower back disability is otherwise related to the 
veteran's active military service.


CONCLUSION OF LAW

A lower back disability, including degenerative disc disease 
of the lumbar spine, was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102,  3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated April 2002.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's April 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on his behalf, and essentially made the veteran aware that he 
should submit any evidence he had that pertained to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
evidence.  Indeed, in April 2005, the veteran expressly 
informed VA that he had no further evidence to submit.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

The Board notes that a September 2002 VA examination report 
does not address the etiology of the veteran's current low 
back disability.  However, the Board declines to obtain a 
medical nexus opinion with respect to whether the veteran's 
disability is due to service.  While there is a current 
diagnosis of degenerative disc disease of the lumbar spine, 
there is no true indication that the disability is associated 
with the veteran's military service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of causal connection between alleged disability and 
service to trigger VA's obligation to secure medical opinion 
pursuant to 38 U.S.C.A. § 5103A(d)).  In view of the absence 
of evidence that the veteran's back injury in service was 
anything other than acute and transitory in nature with no 
lasting residuals, the negative examination performed at 
separation from service, and the first showing of the disease 
many years following service and after post service 
injury(ies) to the back, any opinion relating the veteran's 
back disability to service would be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2005).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) 
(West 2002 & Supp. 2006). 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand on the issue of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and, in light of the ultimate denial 
of the service connection claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
 For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303(a) (2005).  In order to establish service connection 
for a claimed disorder, the following must be present: (1) 
Medical evidence of a current disability; (2) Medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) Medical 
evidence of a connection between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitiz v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, the 
Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence ... is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

In the present case, the veteran contends that his current 
low back disability is related to an injury he sustained in 
service in September 1967 while lifting artillery shells.  

The veteran's August 1966 enlistment examination report is 
negative for any history of back problems or pain.  Service 
medical records dated September 1967 show that the veteran 
complained of low back pain after lifting 155 millimeter 
artillery shells.  X-rays of the lumbar spine were negative.  
The assessment was chronic low grade back sprain.  The doctor 
prescribed Robaxin for seven days.  There are no further 
references to a back sprain or a back problem in the 
veteran's service medical records from September 1967 to 
discharge in August 1969.  The veteran's August 1969 
discharge examination report is negative for references to a 
back injury or back problem, and no abnormality of the spine 
was noted.

VA medical records dated May 2001 to January 2004 show that 
the veteran was diagnosed with a herniated disc L5/S1 in 
August 2001.  Notations in VA medical records, e.g., June 
2001 and August 2001, reflect that the veteran reported that 
his back was injured on the job in 1988.  Surgery 
(hemilaminectomy, microdiscectomy and resection of a free 
fragment) was performed by VA surgeons in August 2001.  There 
is no objective medical evidence in the VA treatment and 
surgical records indicating that the veteran's current low 
back disability is related to service. 

A VA examination in September 2002 found that the veteran has 
severe degenerative disc disease of the lumbar spine and 
radiculopathy.  Although the VA examiner did not provide an 
opinion as to the etiology of the veteran's low back 
disability, in view of the absence of evidence of record 
linking the veteran's current low back disability to service, 
a medical opinion on the subject of service connection would 
be speculative.  As discussed above, service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102.  

During the February 2006 hearing at the RO before the 
undersigned, the veteran testified that  he worked in the 
fruit transportation business in the early 1970s, which 
involved manual labor.  He also testified that his back was 
injured in 1971 or 1972 in an automobile accident.  The 
veteran stated at the hearing that he attempted to obtain 
medical records related to his back injury in the automobile 
accident, but was informed by the care provider that the 
records had been discarded.  The veteran's representative 
asserted during the hearing that the veteran's in-service low 
back sprain progressed over time to develop into the 
veteran's current low back disability.  However, there is no 
medical evidence of record to support this assertion.  
Espiritu, supra. 

Based on a review of the record as a whole, the veteran's in-
service low back problems did not result in chronic 
disability.  X-rays in service were negative for pathology 
and the spine was listed as normal on the separation 
examination.  There is no competent evidence showing that the 
appellant's current low back disability or symptoms are 
associated with his military service.  Furthermore, the 
medical evidence of record shows that the veteran was not 
diagnosed with a low back disability until 2001, some 30 
years after his discharge from service following one or two 
incidents of post service trauma.  Therefore, a finding of 
service connection for back disability is not warranted.

Accordingly, because the preponderance of the evidence weighs 
against entitlement to service connection, the benefit-of-
the-doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to service connection for a back disability, 
including degenerative disc disease of the lumbar spine  is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


